Citation Nr: 0322454	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (claimed as due to sexual assault).

2.  Entitlement to service connection for residuals of 
venereal disease (claimed as gonorrhea).

3.  Entitlement to service connection for gynecological 
disease (claimed as endometriosis and cysts).

4.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1974 to October 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and February 1998 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which, in part, denied entitlement to service connection for 
post-traumatic stress disorder, residuals of venereal disease 
(claimed as gonorrhea), gynecological disease (claimed as 
endometriosis and cysts), and residuals of a left knee 
injury.  An August 1998 RO hearing was held.  In June 2002, a 
Travel Board hearing was held before the undersigned Board 
member.  

The Board subsequently undertook additional development on 
said appellate issues in October 2002, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Subsequently, certain 
service medical/personnel records were sought and associated 
with the claims folder.  Thereafter, however, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the remaining 
appellate issues in the REMAND section below.  


REMAND

Pursuant to the Board's additional development of the 
evidentiary record under the development regulations then in 
effect, additional, relevant service medical/personnel 
records were received by the Board, without waiver of initial 
originating agency jurisdiction.  A Supplemental Statement of 
the Case has not been prepared with respect to any of the 
additional evidence received.  Due to procedural due process 
concerns as a result of the Federal Circuit's decision which 
partially invalidated the Board's development regulations, 
the appellate issues require appropriate procedural 
development by the RO, including readjudication that 
considers any additional evidence obtained pursuant to the 
Board development regulations prior to said judicial 
invalidation.  

Additionally, in January 2003, the Board sent appellant and 
her representative a letter advising them that they could 
send the Board additional evidence concerning the appeal "as 
soon as possible, preferably within 30 days of the date of 
this letter."  In response to that letter, appellant's 
representative submitted a few November 2002 VA clinical 
records; and in a February 2003 written statement, appellant 
requested a 2-month extension of time to submit additional 
medical evidence to the Board.  However, it does not appear 
that her February 2003 request for such extension has been 
acted upon; and no additional medical records have 
subsequently been received from her.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, the Federal 
Circuit held, in part, that 38 C.F.R. § 19.9(a)(2)(ii), which 
stated that an appellant shall have not less than 30 days to 
respond to the Board's notice required by 38 U.S.C.A. 
§ 5103(a), was misleading, because there was a statutory one-
year period to submit evidence to substantiate a claim.  
Since the case is being remanded to the RO for other reasons, 
appellant will have another opportunity to submit any 
additional evidence that she may have.  

With regard to another procedural matter, since it does not 
appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA, a remand of the 
case appears necessary for this procedural due process 
concern as well.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Additionally, although pursuant to the Board development, 
appellant was to have been afforded appropriate VA 
examinations to determine the nature and etiology of the 
claimed disabilities, the VA Medical Center apparently 
cancelled the scheduled examinations, stating in a June 2003 
written memorandum that additional evidence had been received 
(apparently referring to certain service medical/personnel 
records sent by the service department pursuant to the 
Board's additional development) and that the examiners "feel 
that they cannot proceed with their evaluation" without the 
Board identifying the evidence such that it was "prominently 
tagged and dates included in the request."  However, the 
Board's earlier development request had specified that the 
examiners should review the entire claims folder.  Reviewing 
Courts have been critical of the Board in the past for 
isolating records.  It could be considered inappropriate for 
a lawyer to presume to indicate records that a doctor might 
review for a medical opinion.  There are some private medical 
records that have been tagged.  Therefore, it would appear 
that the mere fact that the recently received additional 
evidence had not been initially reviewed by the Board has no 
bearing on whether the requested examinations in question 
should have been conducted.  

Additionally, pursuant to the Board development, the National 
Personnel Records Center (NPRC), or any other appropriate 
agency, was to have been contacted and requested to furnish 
any additional service medical records (including sick call 
reports, inpatient clinical records, psychiatric clinical 
records, alcohol/drug abuse program records), to include 
treatment for gonorrhea at the Ft. Eustis, Virginia 
dispensary from September to November 1974; hospitalization 
for a psychiatric problem in 1976-1977 at a United States 
Army hospital in Augsburg, Germany; alcohol/drug abuse 
program records; and Augsburg Community Hospital, Germany, 
treatment for injuries including the left knee allegedly 
sustained in a March 1975 motor vehicular accident.  However, 
although the evidentiary record currently includes a 
computerized record request of an unspecified source 
(apparently NPRC) for such records, that computerized record 
request did not specifically mention sick call reports, 
psychiatric clinical records, and alcohol/drug abuse program 
records.  Although certain service medical records were 
obtained pursuant to the Board development, it is unclear 
whether other such records may be available.  

Pursuant to the Board development, NPRC or any other 
appropriate agency was to have been contacted and requested 
to furnish service personnel/administrative records 
pertaining to appellant's alleged sexual assault by a group 
of unknown men apparently on or about October 1974 at an off 
base location while she was stationed at Ft. Eustis, 
Virginia, particularly any JAG [Judge Advocate General] 
records pertaining to such allegations or any investigative 
records pertaining thereto.  However, the evidentiary record 
currently includes merely a computerized record request of an 
unspecified source (apparently NPRC), requesting "personal 
trauma PTSD, furnish entire personnel file."  Although 
certain service personnel/administrative records were 
thereafter obtained, it is unclear whether other such records 
may be available, particularly any relevant JAG records.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact NPRC, or any other 
appropriate agency, and request any additional 
service medical records and service 
personnel/administrative records.  Such 
medical records include, but are not limited 
to, any sick call reports, inpatient clinical 
records, psychiatric clinical records, and 
alcohol/drug abuse program records pertaining 
to treatment for venereal disease at the Ft. 
Eustis, Virginia dispensary from September to 
November 1974; hospitalization for a 
psychiatric problem in 1976-1977 at a United 
States Army hospital in Augsburg, Germany; 
alcohol/drug abuse program records; and 
Augsburg Community Hospital, Germany, 
treatment for a left knee injury allegedly 
sustained in a March 1975 motor vehicular 
accident.  Such service 
personnel/administrative records include, but 
are not limited to, any records pertaining to 
appellant's alleged sexual assault by a group 
of unknown men apparently on or about October 
1974 at an off base location while she was 
stationed at Ft. Eustis, Virginia, 
particularly any JAG records pertaining to 
such allegations or any investigative records 
pertaining thereto.  If no such service 
records can be found, or if they have been 
destroyed, specific confirmation of that fact 
should be so stated for the record.

2.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that she may have in her possession 
pertaining to any relevant treatment 
for the claimed disabilities, as 
well as the complete names and 
addresses of any physicians or 
medical facilities which provided 
such treatment.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  
To the extent the appellant's 
assistance is needed in determining 
any details for an informed request, 
her assistance should be requested 
as indicated.  The appellant should 
be provided release forms and 
requested to sign and return them 
for each non-VA health care provider 
identified.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder.  

3.  With respect to the issues of 
service connection for post-
traumatic stress disorder (claimed 
as due to sexual assault), residuals 
of venereal disease (claimed as 
gonorrhea), gynecological disease 
(claimed as endometriosis and 
cysts), and residuals of a left knee 
injury, the RO should arrange 
appropriate examinations, such as 
psychiatric, gynecologic, and 
orthopedic examinations, to 
determine the etiology of said 
claimed disabilities.  

A.  A psychiatric examination.  If 
indicated by the psychiatrist, a 
psychological examination should 
also be arranged.  The examiner(s) 
should review the entire claims 
folder, examine appellant, and 
express an opinion, including degree 
of probability in terms of is it as 
likely as not, regarding the 
following:

(i) Is a post-traumatic stress 
disorder currently manifested?

(ii) If a post-traumatic stress 
disorder is currently manifested, is 
it causally or etiologically related 
to appellant's active service (i.e., 
if a post-traumatic stress disorder 
is currently manifested, is it 
causally or etiologically related to 
a reported in-service sexual 
assault?)  

If appellant's service 
medical/personnel/administrative 
records do not verify or 
substantiate that the alleged in-
service sexual assault actually 
occurred, the examiner(s) should 
consider evidence from sources other 
than the appellant's service records 
or evidence of behavior changes and 
render an opinion as to whether it 
indicates that a personal assault 
occurred.

The examiner(s) should adequately 
summarize the relevant medical 
history and clinical findings, and 
provide detailed reasons for the 
medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).  

B.  A gynecologic examination.  The 
examiner should review the entire 
claims folder, examine appellant, 
and express an opinion, including 
degree of probability in terms of is 
it as likely as not, regarding the 
following:

(i) Are any residuals of venereal 
disease, such as gonorrhea, 
currently manifested (and if so, 
such residual disability(ies) should 
be identified) (ii) If any residuals 
of venereal disease, such as 
gonorrhea, are currently manifested, 
are they causally or etiologically 
related to appellant's active 
service?  Please comment on whether 
any residuals of venereal disease, 
such as gonorrhea, are causally or 
etiologically related to a reported 
in-service sexual assault.  (iii) Is 
any gynecological disease (claimed 
as endometriosis and cysts) causally 
or etiologically related to 
appellant's active service?  Please 
comment on whether any gynecological 
disease (claimed as endometriosis 
and cysts) is causally or 
etiologically related to an alleged 
in-service sexual assault with 
resultant venereal disease.  

If appellant's service 
medical/personnel/administrative 
records do not verify or 
substantiate that the alleged in-
service sexual assault actually 
occurred, the examiner should 
consider evidence from sources other 
than the appellant's service records 
or evidence of behavior changes and 
render an opinion as to whether it 
indicates that a personal assault 
occurred.

The examiner should adequately 
summarize the relevant medical 
history and clinical findings, and 
provide detailed reasons for the 
medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

C.  An orthopedic examination.  The 
examiner should review the entire 
claims folder, examine appellant, 
and express an opinion, including 
degree of probability in terms of is 
it as likely as not, regarding the 
following:

(i) Is any chronic left knee 
disability currently manifested (and 
if so, such disability(ies) should 
be identified) (ii) If any chronic 
left knee disability is currently 
manifested, is it causally or 
etiologically related to appellant's 
active service?  Please comment on 
whether any chronic left knee 
disability is causally or 
etiologically related to an in-
service March 1975 motor vehicular 
accident (versus any preservice or 
post-service cause).  

The examiner should adequately 
summarize the relevant medical 
history and clinical findings, and 
provide detailed reasons for the 
medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

4.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue, including which evidence 
is to be provided by the appellant, 
and which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

5.  The RO should review any 
additional evidence submitted since 
the last Supplemental Statements of 
the Case were issued and 
readjudicate said appellate issues.  
When the aforementioned development 
has been accomplished, to the extent 
the benefits sought are not granted, 
a supplemental statement of the case 
should be provided (to include if 
indicated provisions of amended 
38 C.F.R. § 3.304(f), effective 
March 7, 2002, which was not 
considered by the originating agency 
in connection with the post-
traumatic stress disorder service 
connection claim), and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until she is notified.  
The Board intimates no outcome in 
this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



